


RUBY TUESDAY, INC.
MAKE-WHOLE AWARD


THIS MAKE-WHOLE AWARD (the “Make-Whole Award” or “Award”) is made and entered
into as of December 3, 2012 (the “Grant Date”) by and between Ruby Tuesday, Inc.
(the “Company”), a Georgia corporation, and James J. Buettgen
(“Employee”).  Upon and subject to the Terms and Conditions attached hereto and
incorporated herein by reference, the Company hereby awards as of the Grant Date
to Employee a non-qualified stock option (the “Option”), as described below, to
purchase the Option Shares and the Restricted Shares, as described below.


I.  Option Grant.


A.           Type of Option:  Non-Qualified Stock Option.


B.           Option Shares:  All or any part of 252,939 shares of the Company’s
common stock (the “Common Stock”), $.01 par value per share, subject to
adjustment as provided in the attached Terms and Conditions.


C.           Exercise Price:  $7.81 per share.


D.           Option Period:  The Option may be exercised as to the Vested Option
Shares during the Option Period which commences on the Grant Date and ends on
December 3, 2019 or on an earlier date as provided in the attached Terms and
Conditions.  Note that other restrictions to exercising the Option described in
the attached Terms and Conditions may apply.


E.           Vested Option Shares:  The Option Shares shall become Vested Option
Shares, as and to the extent indicated below, only if and to the extent the
Service Condition is satisfied.  The Service Condition is satisfied only if
Employee provides Continuous Service to the Company and/or any affiliate for the
period beginning with the Grant Date through the date described in the following
Vesting Schedule:


Continuous Service Date
Percentage of Option
Shares which are Vested Option Shares
Prior to December 1, 2013
0%
December 1, 2013 through November 30, 2014
331/3%
December 1, 2014 through November 30, 2015
662/3%
December 1, 2015 and after
100%



Employee shall be determined to have provided “Continuous Service” through the
date specified in the Vesting Schedule above if Employee continues in the employ
of the Company and/or any affiliate without experiencing a termination of
employment pursuant to Section 6 of the Employment Agreement (a “Termination of
Employment”).  All or a portion of the Option Shares may become Vested Option
Shares on an earlier date as provided in the attached Terms and Conditions.


Any portion of the Option Shares which have not become Vested Option Shares in
accordance with this Paragraph I.E or Section 1(b) of the attached Terms and
Conditions before or at the time of Employee’s Termination of Employment shall
be forfeited.


II.  Restricted Share Grant.


A.           Restricted Shares:  179,257 shares of Common Stock.


B.           Vesting:  The Restricted Shares shall become vested, as and to the
extent indicated below, only if and to the extent the Service Condition is
satisfied.  The Service Condition is satisfied only if Employee 
 
 
1

--------------------------------------------------------------------------------

 
 
provides Continuous Service to the Company and/or any affiliate for the period
beginning with the Grant Date through the date described in the following
Vesting Schedule:


Continuous Service Date
Percentage of Restricted Shares
which are Vested Shares
Prior to June 1, 2015
0%
June 1, 2015 and after
100%



Employee shall be determined to have provided “Continuous Service” through the
date specified in the Vesting Schedule above if Employee continues in the employ
of the Company and/or any affiliate without experiencing a Termination of
Employment.  All or a portion of the Restricted Shares may become Vested Shares
on an earlier date as provided in the attached Terms and Conditions.


The Restricted Shares which have satisfied, or are deemed to have satisfied, the
Service Condition are herein referred to as the “Vested Shares.”  Any portion of
the Restricted Shares which have not become Vested Shares in accordance with
this Paragraph II.B or Section 2(a) of the attached Terms and Conditions before
or at the time of Employee’s Termination of Employment shall be forfeited.


C.           Holding Period:  Once Restricted Shares become Vested Shares they
will be subject to a six-month holding period, as provided in Section 2(e)(ii)
of the attached Terms and Conditions.




IN WITNESS WHEREOF, the Company and Employee have executed and sealed this Award
as of the Grant Date set forth above.


RUBY TUESDAY, INC.
 



By:   /s/ Michael O. Moore
By:       /s/ James J. Buettgen
Name:  Michael O. Moore
Name:  James J. Buettgen
Title:    Executive Vice President-
     Chief Financial Officer
Title:    President and Chief Executive Officer


 
 
2

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS TO THE
RUBY TUESDAY, INC.
MAKE-WHOLE AWARD


1.  
Terms and Conditions Applicable to the Option.



(a)  
Exercise of Option.  Subject to the provisions provided herein, the Option may
be exercised with respect to all or any portion of the Vested Option Shares at
any time during the Option Period by the delivery to the Company, at its
principal place of business, of:



(i)  
a written notice of exercise in substantially the form attached hereto as
Exhibit 1, which shall be actually delivered to the Company prior to the date
upon which Employee desires to exercise all or any portion of the Option;



(ii)  
payment to the Company of the Exercise Price multiplied by the number of Option
Shares being purchased (the “Purchase Price”) as provided in Section 1(d); and



(iii)  
payment of the tax withholding liability as provided in Section 1(e).



Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and the withholding liability, the Company shall cause to be issued a
certificate representing the Option Shares purchased.


(b)  
Termination of Employment.  The Service Condition with respect to the Option
Shares will be deemed satisfied as to all or a portion of the Option Shares if
Employee provides Continuous Service to the Company and/or any affiliate
following the Grant Date through the date of any of the earlier events listed
below:



(i)  
In the event of a Termination For Disability (as defined in the Employment
Agreement) or death, all Option Shares shall become Vested Option Shares on the
date of such event.



(ii)  
Upon a Change in Control, all Option Shares shall become Vested Option Shares on
a date specified by the Committee no later than the business day immediately
preceding the effective date of the Change in Control, subject to the
discretionary authority of the Committee under Section 5 to take further action
respecting the Option to the extent not inconsistent with this Section 1(b)(ii).



(iii)  
In the event of a Termination Without Cause (as defined in the Employment
Agreement) or in the event of a Resignation For Good Reason (as defined in the
Employment Agreement), a pro rata portion of the Option Shares shall become
Vested Option Shares on the date of such event.  The pro rata portion of the
Option Shares that become Vested Option Shares shall be equal to the difference
between (A) the product of (i) the number of Option Shares initially granted
under this Award and (ii) the lesser of (x) one (1) and (y) twelve (12) plus the
number of completed full months between the Grant Date and the Termination Date
(as defined in the Employment Agreement), divided by thirty six (36) and (B) the
number of Option Shares that became Vested Option Shares prior to the date of
Employee’s Termination of Employment.



(c)  
Early Expiration of Option Period.  The Option Period commences on the Grant
Date and with respect to Vested Option Shares generally ends on the seventh
anniversary of the Grant Date.  However, with respect to Vested Option Shares,
the Option Period shall expire on an earlier date as follows:

 
 
3

--------------------------------------------------------------------------------

 
 
(i)  
in the event of a Termination Without Cause, Resignation For Good Reason or
Resignation Without Good Reason (as defined in the Employment Agreement), the
Option Period shall expire ninety (90) days following the Termination Date; and



(ii)  
in the event of a Termination For Cause (as defined in the Employment
Agreement), the Option Period shall expire fifteen (15) days following the
Termination Date.



Except as provided in 1(b), in the event of a Termination of Employment before
the Option Shares become Vested Option Shares, the Option Shares shall expire
immediately upon such event without becoming exercisable.


(d)  
Purchase Price.  Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in cash or, alternatively,
as follows:



(i)  
by delivery to the Company of a number of shares of Common Stock which have been
owned by Employee for at least six (6) months prior to the date of the Option’s
exercise, having a Fair Market Value on the date of exercise either equal to the
Purchase Price or in combination with cash to equal the Purchase Price; or



(ii)  
by receipt of the Purchase Price in cash from a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System following delivery by Employee to the Committee of
instructions in a form acceptable to the Committee regarding delivery to such
broker, dealer or other creditor of that number of Option Shares with respect to
which the Option is exercised; provided, however, any such cashless exercise
must be effected in a manner consistent with the restrictions of Section 13(k)
of the Securities Exchange Act of 1934 (Section 402 of the Sarbanes-Oxley Act of
2002).



(e)  
Withholding.  Employee must pay to the Company the full amount of the federal,
state and local tax withholding obligation arising from the exercise of the
Option.



(i)  
The tax withholding liability may be paid in cash, or, alternatively, as
follows:



(A)  
by Employee making an Option Withholding Election on or prior to the date on
which the amount of tax required to be withheld is determined (the “Tax Date”)
to reduce the number of Option Shares to be issued upon exercise by the whole
number of shares of Common Stock having a Fair Market Value equal to the amount
of withholding tax; or



(B)  
by Employee making an Option Withholding Election prior to the Tax Date to have
a broker, dealer or other “creditor” (as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System) deliver the amount of tax
withholding due in cash to the Company after Employee has delivered to the
Committee instructions acceptable to the Committee regarding the delivery of the
number of Option Shares being exercised to such broker, dealer or other creditor
provided, however, that any such delivery must be effected in a manner
consistent with the restrictions of Section 13(k) of the Securities Exchange Act
of 1934 (Section 402 of the Sarbanes-Oxley Act of 2002).

 
 
4

--------------------------------------------------------------------------------

 
(ii)  
An “Option Withholding Election” must be made substantially in the form attached
as Exhibit 2 and may be made only if:



(A)  
Employee delivers to the Company a completed written Option Withholding Election
no later than on the Tax Date;



(B)  
the Option Withholding Election is irrevocable and satisfies the requirements of
the exemption provided under Rule 16b-3 of the Securities Exchange Act of 1934;
and



(C)  
Employee delivers to the Company the Option Withholding Election on a date
determined by the Committee (i.e., at least six (6) months prior to the Tax Date
or prior to the Tax Date and in any ten-day period beginning on the third day
following the release of the Company’s quarterly or annual summary statement of
sales and earnings), if Employee is considered by the Committee to be subject to
Section 16 of the Securities Exchange Act of 1934.



The Committee may give no effect to any Option Withholding Election.


(f)  
Rights as Shareholder.  Until the stock certificates reflecting the Option
Shares accruing to Employee upon exercise of the Option are issued to Employee,
Employee shall have no rights as a shareholder with respect to such Option
Shares.  The Company shall make no adjustment for any dividends or distributions
or other rights on or with respect to Option Shares for which the record date is
prior to the issuance of that stock certificate, except as this Award otherwise
provides.



(g)  
Restriction on Transfer of Option and of Option Shares.  The Option evidenced
hereby is nontransferable other than by will or the laws of descent and
distribution, and shall be exercisable during the lifetime of Employee only by
Employee (or in the event of his Disability (as defined in the Employment
Agreement), by his personal representative) and after his death, only by his
legatee or the executor of his estate.



(h)  
Special Limitation on Exercise.  Any exercise of the Option is subject to the
condition that if at any time the Committee, in its discretion, shall determine
that the listing, registration or qualification of the shares covered by the
Option upon any securities exchange or under any state or federal law is
necessary or desirable as a condition of or in connection with the delivery of
shares thereunder, the delivery of any or all shares pursuant to the Option may
be withheld unless and until such listing, registration or qualification shall
have been effected.  Employee shall deliver to the Company, prior to the
exercise of the Option, such information, representations and warranties as the
Company may reasonably request in order for the Company to be able to satisfy
itself that the Option Shares are being acquired in accordance with the terms of
an applicable exemption from the securities registration requirements of
applicable federal and state securities laws.



(i)  
Legend on Stock Certificates.  Certificates evidencing the Option Shares, to the
extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth in this Award.



2.  
Terms and Conditions Applicable to Restricted Shares.



 
5

--------------------------------------------------------------------------------

 
(a)  
Termination of Employment.  The Service Condition with respect to the Restricted
Shares will be deemed satisfied as to all or a portion of the Restricted Shares
if Employee provides Continuous Service to the Company and/or any affiliate
following the Grant Date through the date of any of the earlier events listed
below:



(i)  
In the event of a Termination For Disability or death, all Restricted Shares
shall become Vested Shares on the date of such event.



(ii)  
Upon a Change in Control, all Restricted Shares shall become Vested Shares, as
applicable, on a date specified by the Committee no later than the business day
immediately preceding the effective date of the Change in Control, subject to
the discretionary authority of the Committee under Section 5 to take further
action respecting the Restricted Shares to the extent not inconsistent with this
Section 2(a)(ii).



(iii)  
In the event of a Termination Without Cause or in the event of a Resignation For
Good Reason, a pro rata portion of the Restricted Shares shall become Vested
Shares on the date of such event.  The pro rata portion of the Restricted Shares
that become Vested Shares shall be equal to the difference between (A) the
product of (i) the number of Restricted Shares initially granted under this
Award and (ii) the lesser of (x) one (1) and (y) twelve (12) plus the number of
completed full months between the Grant Date and the Termination Date, divided
by thirty (30) and (B) the number of Restricted Shares that became Vested Shares
prior to the date of Employee’s Termination of Employment.



(b)  
Condition to Delivery of Restricted Shares.



(i)  
Employee must deliver to the Company, within two (2) business days after the
earlier of (i) the date (the “Vesting Date”) on which any Restricted Shares
become Vested Shares, or (ii) the date Employee makes an election pursuant to
Section 83(b) of the Internal Revenue Code as to all or any portion of the
Restricted Shares, either cash or a certified check payable to the Company in
the amount of all tax withholding obligations (whether federal, state or local)
imposed on the Company by reason of the vesting of the Restricted Shares, or the
making of an election pursuant to Section 83(b) of the Internal Revenue Code, as
applicable, except as provided in Section 2(b)(ii).



(ii)  
If Employee does not make an election pursuant to Section 83(b) of the Internal
Revenue Code, in lieu of paying the withholding tax obligations in cash or by
certified check as required by Section 2(b)(i), Employee may elect (the
“Restricted Share Withholding Election”) to have the actual number of shares of
Common Stock that become Vested Shares reduced by the smallest number of whole
shares of Common Stock which, when multiplied by the Fair Market Value of the
Common Stock determined by the closing price for the Common Stock on the last
business day immediately preceding the applicable Vesting Date, is sufficient to
satisfy the amount of the tax withholding obligations imposed on the Company by
reason of the vesting of the Restricted Shares on the applicable Vesting
Date.  Employee may make a Restricted Share Withholding Election only if all of
the following conditions are met:



 
6

--------------------------------------------------------------------------------

 
 
(A)  
the Restricted Share Withholding Election must be made on or prior to the
Vesting Date by executing and delivering to the Company a properly completed
Notice of Restricted Share Withholding Election form, available from the Company
upon request; and



(B)  
any Restricted Share Withholding Election made will be irrevocable; however, the
Committee may, in its sole discretion, disapprove and give no effect to any
Restricted Share Withholding Election.



(iii)  
Unless and until Employee provides for the payment of the tax withholding
obligations in accordance with the provisions of this Section 2(b), the Company
shall have no obligation to deliver any of the Vested Shares and may take any
other actions necessary to satisfy such obligations, including withholding of
appropriate sums from other amounts payable to Employee.  At the request of
Employee, the Committee may authorize the Company to participate in such
arrangements between Employee and a broker, dealer or other “creditor” (as
defined by Regulation T issued by the Board of Governors of the Federal Reserve
System) acting on behalf of Employee for the receipt from such broker, dealer or
other “creditor” of cash by the Company in an amount necessary to satisfy
Employee’s tax withholding obligations in exchange for delivery of a number of
Vested Shares directly to the broker, dealer or other “creditor” having a value
equal to the cash delivered.



(c)  
Issuance of Restricted Shares.



(i)  
The Company shall issue the Restricted Shares as of the Grant Date in either
manner described below, as determined by the Committee in its sole discretion:



(A)  
by the issuance of share certificate(s) evidencing Restricted Shares to the
Secretary of the Company or such other agent of the Company as may be designated
by the Committee or the Secretary (the “Share Custodian”); or



(B)  
by documenting the issuance in uncertificated or book entry form on the
Company’s stock records.



Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, prior to, and for a period of six (6) months after, the
Restricted Shares become Vested Shares in accordance with the Vesting Schedule.


(ii)  
When the Vested Shares cease to be subject to the transfer restrictions under
Section 2(e)(ii), the Company or the Share Custodian, as the case may be, shall
deliver the Vested Shares to Employee or, at the Company’s election, to a broker
designated by the Company (the “Designated Broker”) by either physical delivery
of the share certificate(s) or book entry transfer, as applicable, for the
benefit of an account established in the name of Employee, in either case,
reduced by any Vested Shares withheld and returned to the Company pursuant to
Section 2(b)(ii) above or delivered to a broker, dealer or other “creditor” as
contemplated by Section 2(b)(iii) above (such reduced number of Vested Shares
are referred to in this Section 2(c)(ii) as the “Net Vested Shares”).  If the
number of Vested Shares includes a fraction of a share, neither the Company nor
the Share Custodian shall be required to deliver

 
 
7

--------------------------------------------------------------------------------

 
 
  
the fractional share to Employee, and the number of Vested Shares shall be
rounded down to the next nearest whole number.  At any time after receipt by the
Designated Broker, Employee may require that the Designated Broker deliver the
Net Vested Shares to Employee pursuant to such arrangements or agreements as may
exist between the Designated Broker and Employee.

 
(iii)  
In the event that Employee forfeits any of the Restricted Shares, the Company
shall cancel the issuance on its stock records and, if applicable, the Share
Custodian shall promptly deliver the share certificate(s) representing the
forfeited shares to the Company.



(iv)  
Employee hereby irrevocably appoints the Share Custodian, and any successor
thereto, as the true and lawful attorney-in-fact of Employee with full power and
authority to execute any stock transfer power or other instrument necessary to
transfer any Restricted Shares to the Company in accordance with this Award, in
the name, place, and stead of Employee.  The term of such appointment shall
commence on the Grant Date of this Award and shall continue until the last of
the Restricted Shares are delivered to Employee as Net Vested Shares or are
returned to the Company as forfeited Restricted Shares or as Vested Shares
withheld and returned to the Company pursuant to Section 2(b)(ii), as provided
by the applicable terms of this Award.



(v)  
Unless and until the Restricted Shares are forfeited, Employee shall be entitled
to all rights respecting the Restricted Shares applicable to holders of shares
of Common Stock generally, including, without limitation, the right to vote such
shares and to receive dividends or other distributions thereon as provided by
Section 2(d), except as expressly provided in this Award.



(vi)  
In the event the number of shares of Common Stock is increased or reduced as a
result of a subdivision or combination of shares of Common Stock or the payment
of a stock dividend or any other increase or decrease in the number of shares of
Common Stock or other transaction such as a merger, reorganization or other
change in the capital structure of the Company, Employee agrees that any
certificate representing shares of Common Stock or other securities of the
Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.



(d)  
Dividends.  Employee shall be entitled to dividends or other distributions paid
or made on Restricted Shares but only as and when the Restricted Shares to which
the dividends or other distributions are attributable become Vested
Shares.  Dividends paid on Restricted Shares will be held by the Company and
transferred to Employee, without interest, on such date as the Restricted Shares
become Vested Shares.  Dividends or other distributions paid on Restricted
Shares that are forfeited shall be retained by the Company.



(e)  
Restrictions on Transfer.



(i)  
Restrictions on Restricted Shares.  Except as provided by this Award, Employee
shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted

 
 
8

--------------------------------------------------------------------------------

 
 
  
Shares.  Any such disposition not made in accordance with this Award shall be
deemed null and void.  The Company will not recognize, or have the duty to
recognize, any disposition not made in accordance with this Award, and any
Restricted Shares so transferred will continue to be bound by this
Award.  Employee (and any subsequent holder of Restricted Shares) may not sell,
pledge or otherwise directly or indirectly transfer (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
any interest in or any beneficial interest in any Restricted Shares except
pursuant to the provisions of this Award.  Any sale, pledge or other transfer
(or any attempt to effect the same) of any Restricted Shares in violation of any
provision of this Award shall be void, and the Company shall not record such
transfer, assignment, pledge or other disposition on its books or treat any
purported transferee or pledgee of such Restricted Shares as the owner or
pledgee of such Restricted Shares for any purpose.

 
(ii)  
Restrictions on Vested Shares.  Except to the extent of the number of Vested
Shares that may be transferred in connection with the satisfaction of tax
withholding obligations as contemplated by Section 2(b)(ii) or Section
2(b)(iii), Employee shall not have the right to make or permit to exist any
transfer or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to any Vested Shares for a period of six (6) months
immediately following the date such shares become Vested Shares.  Any such
disposition not made in accordance with this Award shall be deemed null and
void.  Any sale, pledge or other transfer (or any attempt to effect the same) of
any Vested Shares by Employee or any subsequent transferee in violation of this
Section 2(e)(ii) shall be void, and the Company shall not record such transfer,
assignment, pledge or other disposition on its books or treat any purported
transferee or pledgee of such Vested Shares as the owner or pledgee of such
Vested Shares for any purpose.  If an event specified in Section 2(a) occurs
prior to or during the six (6)-month holding period described in this Section
2(e)(ii), the holding period shall be deemed satisfied.



(iii)  
Certain Permitted Transfers.  The restrictions contained in this Section 2(e)
will not apply with respect to transfers of the Restricted Shares pursuant to
applicable laws of descent and distribution; provided that the restrictions
contained in this Section 2(e) will continue to be applicable to the Restricted
Shares after any such transfer; and provided further that the transferee(s) of
such Restricted Shares must agree in writing to be bound by the provisions of
this Award.



(f)  
Additional Restrictions on Transfer.



(i)  
In addition to any legends required under applicable securities laws, the
certificates representing the Restricted Shares and Vested Shares, to the extent
applicable, shall be endorsed with the following legend and Employee shall not
make any transfer of the Restricted Shares or Vested Shares without first
complying with the restrictions on transfer described in such legend:



transfer is restricted


 
The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in an award agreement,

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
dated December 3, 2012, a copy of which is available from the Company.


(ii)  
Opinion of Counsel.  No holder of Restricted Shares or Vested Shares may sell,
transfer, assign, pledge or otherwise dispose of (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
any interest in or any beneficial interest in any Restricted Shares, except (i)
pursuant to an effective registration statement under the Securities Act of 1933
(the “Securities Act”) or (ii) in a transaction that fully complies with Rule
144, without first delivering to the Company an opinion of counsel (reasonably
acceptable in form and substance to the Company) that neither registration nor
qualification under the Securities Act and applicable state securities laws is
required in connection with such transfer.



4. Administration.  This Award shall be administered by the Committee.  The
Committee shall have full and conclusive authority to interpret the Award; to
prescribe, amend and rescind rules and regulations relating to this Award; and
to make all other determinations necessary or advisable for the proper
administration of this Award.  The Committee’s decisions shall be final and
binding on Employee.


5. Change in Capitalization.


(a)  
The number and kind of Option Shares, the Exercise Price, Restricted Shares and
Vested Shares shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a subdivision or
combination of shares or the payment of a stock dividend in shares of Common
Stock to holders of outstanding shares of Common Stock or any other increase or
decrease in the number of shares of Common Stock outstanding effected without
receipt of consideration by the Company.  No fractional shares shall be issued
in making such adjustment.  All adjustments made by the Committee under this
Section shall be final, binding, and conclusive.  No fractional shares shall be
issued in making such adjustment.  All adjustments made by the Committee under
this Section shall be final, binding, and conclusive.



(b)  
In the event of a merger, consolidation, extraordinary dividend (including a
spin-off), or other reorganization involving the Company or a tender offer for
shares of Common Stock, whether or not such an event constitutes a Change in
Control, the Committee may, in its sole discretion, adjust the number and class
of securities subject to the Option, with a corresponding adjustment made in the
Exercise Price; substitute a new option to replace the Option; accelerate the
termination of the Option Period to a date prior to the occurrence of any event
specified in Paragraph I.D of the Award or Section 1(c); or adjust the
Restricted Shares and Vested Shares such that other securities, cash or other
property may be substituted for the Common Stock held by the Share Custodian or
recorded in book entry form pursuant to this Award.



(c)  
The existence of this Award shall not affect in any way the right or power of
the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Common Stock or the rights thereof, the
dissolution or liquidation of the Company, any sale or transfer of all or part
of its business or assets, or any other corporate act or proceeding.



6. Non-Competition.  For two (2) years following the vesting of the Option
Shares and/or the
 
 
10

--------------------------------------------------------------------------------

 
 
Restricted Shares, Employee will not enter into any employment, consulting or
similar relationship with, or provide services to, any organization or entity
that is a competitor of the Company, as identified in the Company’s Severance
Plan.  Notwithstanding any vesting schedules set forth in this Award, in the
event that Employee violates this Section 6, the Option Shares, Vested Option
Shares, shares of Common Stock issued in connection with the exercise of Vested
Option Shares, Restricted Shares and Vested Shares shall be forfeited; provided
that the Company shall return to Employee the lesser of any consideration paid
by Employee in exchange for the shares of Common Stock or the then Fair Market
Value of the shares of Common Stock forfeited hereunder.


7. Governing Laws.  This Award shall be construed, administered and enforced
according to the laws of the State of Georgia; provided, however, no option may
be exercised and no Restricted Shares shall be issued except, in the reasonable
judgment of the Committee, in compliance with exemptions under applicable state
securities laws of the state in which Employee resides, and/or any other
applicable securities laws.


8. Successors.  This Award shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors and permitted assigns of the parties.


9. Notice.  Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.  Notices
sent to the Company shall be addressed to the attention of the Secretary of the
Company.


10. Severability.  In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11. Entire Agreement.  This Award expresses the entire understanding and
agreement of the parties with respect to the subject matter.  This Award may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.


12. Violation.  Any transfer, pledge, sale, assignment, or hypothecation of (a)
the Option or any portion thereof or (b) any of the Restricted Shares shall be a
violation of the terms of this Award and shall be void and without effect.


13. Headings and Capitalized Terms.  Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Award.


14. Specific Performance.  In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


15. No Right to Continued Employment.  The award of Option Shares and Restricted
Shares hereunder shall not be construed as giving Employee the right to
continued employment with the Company or any affiliate of the Company or affect
the right of the Company or any of its affiliates to terminate Employee’s
employment at any time.


16. Section 409A.  With respect to any portion of this Award subject to Section
409A of the Internal Revenue Code (“Section 409A”), this Award is intended to
comply with the requirements of Section
 
 
11

--------------------------------------------------------------------------------

 
 
409A and the provisions of herein shall be interpreted in a manner that
satisfies the requirements of Section 409A, and the Award shall be operated
accordingly.  If any provision, term or condition of this Award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict.


17. Amendment of the Award. The Committee may, at any time, amend the Award;
provided, however that no such amendment, without Employee’s consent, shall
adversely affect the rights of Employee under this Award.


18. Special Definitions.  For purposes of this Award, the following terms shall
have the meanings ascribed to it in this Section 17, as follows:


(a)  
“Board” means the Board of Directors of the Company.



(b)  
“Change in Control” means any one of the following events:



(i)  
the acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of voting securities of the Company
where such acquisition causes any such Person to own twenty-five percent (25%)
or more of the combined voting power of the then outstanding voting securities
then entitled to vote generally in the election of directors (the “Outstanding
Voting Securities”); provided, however, that the following shall not constitute
a Change in Control:  (1) any acquisition directly from the Company, unless such
a Person subsequently acquires additional shares of Outstanding Voting
Securities other than from the Company; or (2) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate;



(ii)  
within any twelve-month period (beginning on or after the Grant Date), the
persons who were directors of the Company immediately before the beginning of
such twelve-month period (the “Incumbent Directors”) shall cease to constitute
at least a majority of the Board of Directors of the Company; provided that any
director who was not a director as of the Grant Date shall be deemed to be an
Incumbent Director if that director was elected to the Board of Directors by, or
on the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors; and provided further that
no director whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of directors shall be
deemed to be an Incumbent Director;



(iii)  
the consummation of a reorganization, merger or consolidation, with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities;



(iv)  
the sale, transfer or assignment of all or substantially all of the assets of
the Company and its affiliates to any third party; or

 

 
 
12

--------------------------------------------------------------------------------

 
 
(v)  
the liquidation or dissolution of the Company.



(c)  
“Committee” means the committee appointed by the Board of Directors of the
Company to administer the Award.  The Committee shall consist of at least two
members of the Board of Directors each of whom shall qualify as a “non-employee
director,” as defined in Rule 16b-3 as promulgated under the Securities Exchange
Act of 1934 and as an “outside director,” within the meaning of Code Section
162(m) and the regulations promulgated thereunder. The Board of Directors may
from time to time remove members from or add members to the Committee. Vacancies
on the Committee shall be filled by the Board of Directors.



(d)  
“Employment Agreement” shall mean that certain employment agreement between the
Company and Employee dated as of November 16, 2012, as may amended from time to
time.



(e)  
“Fair Market Value” with regard to a date shall mean the closing price at which
a share of Common Stock shall have been sold on the last trading date prior to
that date as reported by a national securities exchange selected by the
Committee on which the shares of Common Stock are then actively traded and
published in The Wall Street Journal.



 
 
 
 
 
 
 
 
 
 

 



 
13

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
RUBY TUESDAY, INC.
 
Name                                                                   
Address                                                            
Date                                                                            


Ruby Tuesday, Inc.
150 West Church Avenue
Maryville, Tennessee  37801
Attention:  Chief Financial Officer


Re:           Exercise of Non-Qualified Stock Option


Gentlemen:


Subject to acceptance hereof by Ruby Tuesday, Inc. (the “Company”) pursuant to
the provisions of the Make-Whole Award dated as of December 3, 2012 (the
“Award”), I hereby give notice of my election to exercise options granted to me
to purchase ______________ shares of Common Stock of the Company under the
Award.  The purchase shall take place as of __________, 20___ (the “Exercise
Date”).


On or before the Exercise Date, I will pay the applicable purchase price as
follows:


 
[  ]
by delivery of cash or a certified check for $_____ payable to the order of Ruby
Tuesday, Inc.



 
[  ]
by delivery of a certified check for $___________ representing a portion of the
purchase price with the balance to consist of shares of Common Stock that I have
owned for at least six months and that are represented by a stock certificate I
will surrender to the Company with my endorsement.  If the number of shares of
Common Stock represented by such stock certificate exceed the number to be
applied against the purchase price, I understand that a new stock certificate
will be issued to me reflecting the excess number of shares.



 
[  ]
by delivery of a stock certificate representing shares of Common Stock that I
have owned for at least six months which I will surrender to the Company with my
endorsement as payment of the purchase price.  If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.



 
[  ]
by delivery of the purchase price by ________________, a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System. I hereby authorize the Company to issue a stock
certificate for the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price.



The required federal, state and local income tax withholding obligations on the
exercise of the Award
 


EXHIBIT 1 to Make-Whole Award - Page 1
 
 

--------------------------------------------------------------------------------

 
 
shall also be paid on or before the Exercise Date.
 
As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.


If the Common Stock being acquired is not registered for issuance to and resale
by Employee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:


 
The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;



 
I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;



 
The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;



 
I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;



 
I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;



 
The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions.  The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;



 
The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available.  The Company is under no obligation to act in any manner so as to
make Rule 144 available with respect to the Common Stock;



 
I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records.  I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company.  I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;



 
I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs.  I
have received all information and data with respect to the Company which I

 


EXHIBIT 1 to Make-Whole Award - Page 2
 
 

--------------------------------------------------------------------------------

 
 
 
have requested and which I have deemed relevant in connection with the
evaluation of the merits and risks of my investment in the Company;

 
 
I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and



 
The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award.  Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.



I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice.

                         



   Very truly yours,  
                                                                                
   AGREED TO AND ACCEPTED:    
                                        
 RUBY TUESDAY, INC.
 
 
 
 By:                                                           
 Title:                                                        
 Number of Shares
 Exercised:                                         
     
 Number of Shares
 Remaining:                                      
Date:                                                  


 


EXHIBIT 1 to Make-Whole Award - Page 3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2


NOTICE OF OPTION WITHHOLDING ELECTION
RUBY TUESDAY, INC.
 
TO:
Ruby Tuesday, Inc.

FROM:
                                                               

RE:
Option Withholding Election

 

--------------------------------------------------------------------------------

 
This election relates to the option identified in Paragraph 3 below.  I hereby
certify that:


 
(1)
My correct name and social security number and my current address are set forth
at the end of this document.



 
(2)
I am (check one, whichever is applicable).



 
[  ]
the original recipient of the option.



 
[  ]
the legal representative of the estate of the original recipient of the option.



 
[  ]
a legatee of the original recipient of the option.



 
[  ]
the legal guardian of the original recipient of the option.



 
(3)
The option to which this election relates was issued under the Make-Whole Award
(the “Award”) in the name of ____________________ for the purchase of a total of
_________ shares of Common Stock.  This election relates to _______________
shares of Common Stock issuable upon exercise of the option, provided that the
numbers set forth above shall be deemed changed as appropriate to reflect the
applicable Award provisions.



 
(4)
In connection with any exercise of the Option, I hereby elect:



 
[  ]
to have certain of the shares issuable pursuant to the exercise withheld by the
Company for the purpose of having the value of the shares applied to pay
federal, state, and local, if any, taxes arising from the exercise;



 
[  ]
to have the amount of the tax withholding obligation delivered by
________________, a broker, dealer or other “creditor” as defined by
Regulation T issued by the Board of Governors of the Federal Reserve System.  I
hereby authorize the Company to issue a stock certificate in number of shares
indicated above in the name of said broker, dealer or other creditor or its
nominee pursuant to instructions received by the Company and to deliver said
stock certificate directly to that broker, dealer or other creditor (or to such
other party specified in the instructions received by the Company from the
broker, dealer or other creditor) upon receipt of the withholding obligation.



The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the exercise, a fair market value equal to the minimum
statutory tax withholding requirement under federal, state, and local law in
connection with the exercise.
 


EXHIBIT 2 to Make-Whole Award - Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
(5)
This Option Withholding Election is made no later than the Tax Date and is
otherwise timely made pursuant to the Award.



 
(6)
I understand that this Option Withholding Election may not be revised, amended
or revoked by me (except in a manner that satisfies, if applicable, the
requirements of the exemption provided under Rule 16b-3 of the Securities
Exchange Act of 1934).



 
(7)
I further understand that the Company shall withhold from the Common Stock a
whole number of shares of Common Stock having the value specified in Paragraph 4
above, as applicable.



 
(8)
The Award has been made available to me by the Company.  I have read and
understand the Award and I have no reason to believe that any of the conditions
to the making of this Option Withholding Election have not been met.



 
(9)
Capitalized terms used in this Notice of Option Withholding Election without
definition shall have the meanings given to them in the Award.

 



                                              
Dated:                                   
 Signature                                          
                                              
                                           
Social Security Number
 Name (Printed)
                                                  Street Address  
                                                City, State, Zip Code
















EXHIBIT 2 to Make-Whole Award - Page 2
 
